Fourth Court of Appeals
                                        San Antonio, Texas
                                              December 1, 2015

                                            No. 04-15-00737-CV

                              IN RE COIL TUBING SOLUTIONS, LLC
                                     and Jose Daniel Quintanilla

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On November 20, 2015, relators Coil Tubing Solutions, LLC and Jose Daniel Quintanilla
filed a petition for writ of mandamus and motion for temporary relief pending a ruling on the
mandamus petition. The court has considered the petition for writ of mandamus and is of the
opinion that relators are not entitled to mandamus relief. Accordingly, the petition for writ of
mandamus and motion for temporary relief are DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on December 1, 2015.



                                                             _________________________________
                                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2015.


                                                             ___________________________________
                                                             Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. DC-14-341, styled Sylvia Lazo and San Juan Laso v. Coil Tubing
Solutions, LLC and Jose Daniel Quintanilla, pending in the 229th Judicial District Court, Duval County, Texas, the
Honorable Ana Lisa Garza presiding.